Title: C. W. F. Dumas to John Adams: A Translation, 12 January 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir

12 January 1781


This is not the expected post, but rather a letter dated the 19th of last December O.S. that has arrived from the plenipotentiaries at St. Petersburg, announcing that the Empress was satisfied with the situation; that she has seen the last two British memorials presented by Sir Joseph Yorke to Their High Mightinesses and is more indignant than surprised by them; that the convention would be signed on the 23rd O.S., that is to say four days after the plenipotentiaries assumed the character of ambassadors extraordinary; and that another courier would be sent immediately with the signed convention. I am expecting the courier any moment now; then the manifesto can be published. This small delay is nothing but a formality. Meantime, it was resolved yesterday to distribute letters of marque to the privateers (and also orders to naval vessels) to seize all that they can from the British. This was done today. You can rely on the accuracy and truth of what I have the honor to tell you, as well as on my punctuality in informing you officially of what will follow. In turn I will rely on you to inform Congress that I was the source of the information.
I hope that you made the trip to Amsterdam in perfect health. Please accept the regards of my wife and daughter, and the assurances of respect and sincere attachment with which I remain always, sir, your very humble and very obedient servant,

Dumas


The decision by the court of Holland, concerning the conduct of Amsterdam, will not take place until mid-February; but one knows in advance it will be good.
Respond, if you please, to tell me if this letter reached you, and if it was in good condition.

